Citation Nr: 1755649	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-37 084	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain, not including neurological manifestations in the lower extremities.

 2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a videoconference hearing in June 2011 before a now retired Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  In March 2015, the Veteran was notified that the VLJ who conducted his hearing was no longer an employee of the Board and he was offered the opportunity for a new hearing.  He declined the additional hearing in an April 2015 correspondence. 

This case was before the Board in December 2015 when it was remanded for additional development consistent with a March 2015 Joint Motion for Remand.  On May 26, 2017, the Board denied the issues listed on the title page.  For reasons discussed below, the Board's May 2017 decision is vacated.  

On July 12, 2017, the Veteran's attorney requested that the Board's adjudication be stayed at least 30 days from the date he and the Veteran are notified that the Motion to Vacate is granted in order for them to submit argument and evidence.  The Veteran has presented good cause for a 30 day extension of time and thus his motion is hereby granted.   



ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.904 (2017).  

In a decision dated on May 26, 2017, the Board denied the Veteran's claim of entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain, not including neurological manifestations of the lower extremities and his claim of entitlement to TDIU.  

On July 12, 2017, the Veteran's attorney filed a Motion to Vacate the May 26, 2017 Board decision due to an administrative error whereby the Board granted a stay of adjudication in April 2017, which allowed the submission of evidence through July 25, 2017.  The Board's May 2017 decision must be vacated to resolve this due process error.

Accordingly, the May 26, 2017 Board decision addressing the issues of a rating in excess of 40 percent for service-connected lumbosacral strain, not including neurological manifestations in the lower extremities, and TDIU is vacated.  



	                        ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




